 Case 1:20-cr-00306-NGG Document 53 Filed 10/05/20 Page 1 of 4 PageID #: 171




SLR:LDM:BDM
F. #2020R00623

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
– – – – – – – – – – – – – – – –X

UNITED STATES OF AMERICA                           BILL OF PARTICULARS

       – against –                                 Criminal Docket No. 20-306 (NGG)

CHRISTOPHER CHIERCHIO et al.,

                         Defendants.

– – – – – – – – – – – – – – – –X

               The United States of America, by and through SETH D. DUCHARME, Acting

United States Attorney for the Eastern District of New York, and Brian D. Morris, Lindsay

K. Gerdes, and Andrey Spektor, Assistant United States Attorneys, hereby files the following

Bill of Particulars for Forfeiture of Property.

               The above-captioned Indictment seeks forfeiture of property pursuant to Title

18, United States Code, Sections 981(a)(1)(C), 982(a)(1) and 982(b)(1), Title 21, United

States Code Section 853(p), and Title 28, United States Code, Section 2461(c). The United

States hereby gives notice that, in addition to the property described in the forfeiture

allegations in the above-captioned Indictment, the United States seeks forfeiture of all right,

title and interest in the property listed in Exhibit A hereto, pursuant to Title 18, United States

Code, Sections 981(a)(1)(C), 982(a)(1) and 982(b)(1), Title 21, United States Code, Section
 Case 1:20-cr-00306-NGG Document 53 Filed 10/05/20 Page 2 of 4 PageID #: 172




853(p), and Title 28, United States Code, Section 2461(c). The United States reserves the

right to supplement or amend this Bill of Particulars.

Dated: Brooklyn, New York
       October 5, 2020

                                                   Respectfully submitted,

                                                   SETH D. DUCHARME
                                                   Acting United States Attorney

                                            By:              /s/
                                                   Brian D. Morris
                                                   Lindsay K. Gerdes
                                                   Andrey Spektor
                                                   Assistant United States Attorneys
                                                   (718) 254-6512/6155/6475




                                               2
 Case 1:20-cr-00306-NGG Document 53 Filed 10/05/20 Page 3 of 4 PageID #: 173




                                        Exhibit A

Approximately one hundred twenty-seven         Approximately four million seven hundred
thousand six hundred sixty dollars and         seventy-nine thousand nine hundred sixty-
seventy-five cents ($127,660.75) seized        four dollars and sixty-five cents
from J.P. Morgan Chase account no.             ($4,779,964.65) seized from Signature
201858559 held in the name of GK3 LLC          Bank account no. 1503871374 held in the
on or about August 20, 2020, and all           name of Chrch Group LLC on or about
proceeds traceable thereto;                    August 18, 2020, and all proceeds traceable
                                               thereto;
Approximately sixty-two thousand one
hundred sixty dollars and twenty-eight         Approximately five thousand one hundred
cents ($62,160.28) seized from J.P. Morgan     seventy-one dollars and sixty-five cents
Chase account no. 206002576465 held in         ($5,171.65) seized from Signature Bank
the name of Jason M. Kurland and Lauren        account no. 1503564773 held in the name
Kurland on or about August 20, 2020, and       of Sirenusa G LLC on or about August 18,
all proceeds traceable thereto;                2020, and all proceeds traceable thereto;

Approximately two million eight hundred        Approximately one hundred sixty-nine
five thousand two hundred sixty-four           thousand five hundred ninety-one dollars
dollars and thirteen cents ($2,805,264.13)     and six cents ($169,591.06) seized from
seized from SB One Bank account no.            Signature Bank account no. 1503699083
94022189 held in the name of Chrch Group       held in the name of Meeker World
LLC on or about August 18, 2020, and all       Management Inc. on or about August 18,
proceeds traceable thereto;                    2020, and all proceeds traceable thereto;

Approximately thirty-three thousand eight      Approximately forty-seven thousand seven
hundred twenty-three dollars and thirty-       hundred thirty-six dollars and ninety-eight
nine cents ($33,823.39) seized from            cents ($47,736.98) seized from Signature
Signature Bank account no. 1503564854          Bank account no. 1503564714 held in the
held in the name of Azimut 43 LLC on or        name of JBMML LLC on or about August
about August 18, 2020, and all proceeds        18, 2020, and all proceeds traceable
traceable thereto;                             thereto;

Approximately three thousand one dollars       Approximately one thousand two hundred
and thirty-five cents ($3,001.35) seized       seventeen dollars and thirty-two cents
from Signature Bank account no.                ($1,217.32) seized from Signature Bank
1503564749 held in the name of Unified         account no. 1503857592 held in the name
Commerical Painters of NY LLC on or            of Southbound Relief Company LLC on or
about August 18, 2020, and all proceeds        about August 18, 2020, and all proceeds
traceable thereto;                             traceable thereto;
 Case 1:20-cr-00306-NGG Document 53 Filed 10/05/20 Page 4 of 4 PageID #: 174




Approximately six thousand seven hundred          The real property and premises located at
fifty-two dollars and fifty-five cents            20 Peppermill Lane, Dix Hills, New York
($6,752.55) seized from Sterling National         11746, and all proceeds traceable thereto.
Bank account no. 6700762804 held in the
name of Gold Standard Depository
Company on or about August 18, 2020, and
all proceeds traceable thereto;

Approximately fourteen thousand nine
hundred twenty dollars and seventeen cents
($14,920.17) seized from Sterling National
Bank account no. 6700762839 held in the
name of Francis L. Smookler on or about
August 18, 2020, and all proceeds traceable
thereto;

Approximately two million ninety-four
thousand eight hundred forty-eight dollars
and fifty-six cents ($2,094,848.56) seized
from TD Bank account no. 4333159469
held in the name of Taryn J Levi and
Yanieve Levi on or about August 18, 2020,
and all proceeds traceable thereto;

One (1) Boston Whaler 380 Outrage
Motorboat Bearing Hull Identification
Number BWCE1528A818, seized on or
about August 18, 2020 from, Island Marine,
Puerto Del Rey Marina, Fajardo, Puerto
Rico and all proceeds traceable thereto;

One (1) Boston Whaler 350 Outrage
Motorboat Bearing Hull, Identification
Number BWCE2565E818, seized on or
about August 26, 2020 from Safe Harbor
Marina, Shore Road, Glen Cove, New
York, and all proceeds traceable thereto;

Approximately two hundred forty-seven
thousand eight hundred fifty-nine dollars
and zero cents ($247,859.00) seized from
the partner capital account of Jason
Kurland at the law firm Rivkin Radler LLP
on or about October 2, 2020, and all
proceeds traceable thereto; and


                                              2
